Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Status of Claims

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered. 
Claims 1, 14, and 20 have been amended.
Claim 13 has been cancelled
Claims 1-12 and 14-20 are currently pending and have been examined.

Response to Applicant’s Arguments
5.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to amended claims 1-12 and 14-20 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant asserts that the claimed solution is not directed to an abstract idea (Pages 12-14). 
Examiner respectfully submits that the recited limitations of independent claim 1, as drafted, under its broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Generating graphical representations of budgets and presenting them by dynamically sizing them relative to each other based on the size of the display recite a fundamental economic practice concept. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. See details of Claim Rejections - 35 USC § 101 in the section below.
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant asserts that the claimed solution is integrated into a practical application by improving the functioning of the computing technology similar to claim 1 of Example 37, pages 1-2. The instant claim amendments also recite dynamically modifying visually characteristics of the graphical representations in response to a change in an expense amount relative to budget amount. Moreover, similar to the Core Wireless case, Applicant asserts that the claimed solution herein provides an improved interface for providing a quick and easy way to distinguish budgeting information based on the relative sizes of the graphical representations of the budget information (Pages 14-15). 
Examiner respectfully submits that the judicial exception is not integrated into a practical application because independent claim 1 further to the abstract idea includes additional elements of “a processor”, “a memory”, “a first display”, and “a second display”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f).  
See Applicant's specification para. [45] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Further, the limitation "the first graphical representation and the one or more second graphical representations dynamically sized relative to one another based on the total budget amounts for each graphical representation and a size of the display," old and well known in the art (see Applicant's specification para. [11]). Applicant's specification cites "the budgetary graphics must be shrunk into only a minor portion of a computer display device ... " and "Mobile electronic devices tend to have compact display devices or screens, requiring further compression of budgetary graphics." 
Furthermore, the additional limitations of the claim of “present, on a first display and on a second display” merely recite additional steps that amount to no more than mere data gathering and outputting a particular data source or type of data to be manipulated that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93). See details of Claim Rejections - 35 USC § 101 in the section below.

Claim Rejections - 35 USC § 101
6.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

7.	Claims 1-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

8. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-12 are directed to an apparatus (i.e., machine), claims 14-19 are directed to a computer program product (i.e., machine), and claim 20 is directed to an apparatus (i.e., machine). 
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “generate a first graphical representation of a total budget based on an amount of the total budget and an amount of the total budget amount that is expensed, the first graphical representation comprising a circular representation of the total budget; generate one or more second graphical representations of categories of sub- budgets of the total budget amount, the one or more second graphical representations comprising circular representations based on an amount of the total budget for the category and an amount of the total budget amount for the category that is expensed;  graphically present, the first graphical representation and the one or more second graphical representations, the one or more second graphical representations presented outside and proximate to an outer boundary of the first representation, the first graphical representation and the one or more second graphical representations dynamically sized relative to one another based on the total budget amounts for each graphical representation, dynamically resize the first representation of the total budget and the one or more second graphical representations of the categories of sub-budgets of the total budget amount relative to one another; dynamically modify at least one visual characteristic of the first graphical representation of the total budget in response to an expense amount of the first graphical representation of the total budget one of approaching and exceeding the total budget; and dynamically modify at least one visual characteristic of the one or more second graphical representations of categories of sub-budgets of the total budget amount in response to an expense amount of the one or more second graphical representations of categories of sub-budgets of the total budget amount one of approaching and exceeding the amount of the total budget for the category.” These limitations, under their broadest reasonable 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a processor”, “a memory”, “a first display”, and “a second display”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f).  
Furthermore, the additional limitations of the claim of “present, on a first display and on a second display” merely recite additional steps that amount to no more than mere data gathering and outputting a particular data source or type of data to be manipulated See, e.g., MPEP 2106.05(g) (citing Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim is directed to an abstract idea without a practical application.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant's specification para. [45] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Further, the limitation "the first graphical representation and the one or more second graphical representations dynamically sized relative to one another based on the total budget amounts for each graphical representation and a size of the display," old and well known in the art (see Applicant's specification para. [11]). Applicant's specification cites "the budgetary graphics must be 
Also, the additional recited limitations of the claim fail to amount to significantly more than the judicial exception because the courts have found mere data gathering and outputting a particular data source or type of data to be manipulated to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Performing repetitive calculations (Flook, Bancorp), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible.
Regarding independent claim 14:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 14 recites the at least following limitations of “generate a first graphical representation of a total budget based on an amount of the total budget and an amount of the total budget amount that is expensed, the first graphical representation comprising a circular representation of the total budget; generate one or more second graphical representations of categories of sub- budgets of the total budget amount, the one or more second graphical representations comprising circular representations based on an amount of the total budget for the category and an amount of the total budget amount for the category that is expensed;  graphically present, the first graphical representation and the one or more second graphical representations, the one or more second graphical representations presented outside and proximate to an outer boundary of the first representation, the first graphical representation and the one or more second graphical representations dynamically sized relative to one another based on the total budget amounts for each graphical representation, dynamically resize the first representation of the total budget and the one or more second graphical representations of the categories of sub-budgets of the total budget amount relative to one another; dynamically modify at least one visual characteristic of the first graphical representation of the total budget in response to an expense amount of the first graphical representation of the total budget one of approaching and exceeding the total budget; and dynamically modify at least one visual characteristic of the one or more second graphical representations of categories of sub-budgets of the total budget amount in response to an expense amount of the one or more second graphical representations of categories of sub-budgets of the total budget amount one of approaching and exceeding the amount of the total budget for the category.” These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Generating graphical representations of budgets and presenting them by dynamically sizing them relative to each other based on the size of the display recite a fundamental economic practice concept. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 14 further to the abstract idea includes additional elements of “a processor”, “a first display”, and “a second display”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f).  
Furthermore, the additional limitations of the claim of “present, on a first display and on a second display” merely recite additional steps that amount to no more than mere data gathering and outputting a particular data source or type of data to be manipulated that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim is directed to an abstract idea without a practical application.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant's specification para. [45] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Further, the limitation "the first graphical representation and the one or more second graphical representations dynamically sized relative to one another based on the total budget amounts for each graphical  representation and a size of the display," old and  well known in the art (see Applicant's specification para. [11]). Applicant's specification cites "the budgetary graphics must be shrunk into only a minor portion of a computer display device ... " and "Mobile electronic devices tend to have 
Also, the additional recited limitations of the claim fail to amount to significantly more than the judicial exception because the courts have found mere data gathering and outputting a particular data source or type of data to be manipulated to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Performing repetitive calculations (Flook, Bancorp), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 14 is not patent eligible.
Regarding independent claim 20:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 20 recites the at least following limitations of “means for generating a first graphical representation of a total budget based on an amount of the total budget and an amount of the total budget amount that is expensed, the first graphical representation comprising a circular representation of the total budget; means for generating one or more second graphical representations of categories of sub- budgets of the total budget amount, the one or more second graphical representations comprising circular representations based on an amount of the total budget for the category and an amount of the total budget amount for the category that is expensed; and means for graphically presenting, the first graphical representation and the one or more second graphical representations, the one or more second graphical representations presented outside and proximate to an outer boundary of the first representation, the first graphical representation and the one or more second graphical representations dynamically sized relative to one another based on the total budget amounts for each graphical representation; means for dynamically resizing the first representation of the total budget and the one or more second graphical representations of the categories of sub-budgets of the total budget amount relative to one another; means dynamically modify at least one visual characteristic of the first graphical representation of the total budget in response to an expense amount of the first graphical representation of the total budget one of approaching and exceeding the total budget; and dynamically modify at least one visual characteristic of the one or more second graphical representations of categories of sub-budgets of the total budget amount in response to an expense amount of the one or more second graphical representations of categories of sub-budgets of the total budget amount one of approaching and exceeding the amount of the total budget for the category.” These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Generating graphical representations of budgets and presenting them by dynamically sizing them relative to each other based on the size of the display recite a fundamental economic practice concept. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 20 further to the abstract idea includes additional element of “a first display” and “a second display”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f).  
Furthermore, the additional limitations of the claim of “present, on a first display and on a second display” merely recite additional steps that amount to no more than mere data gathering and outputting a particular data source or type of data to be manipulated that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim is directed to an abstract idea without a practical application.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant's specification para. [45] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Further, the limitation "the first graphical representation and the one or more second graphical representations dynamically sized relative to one another based on the total budget amounts for each graphical  representation and a size of the display," old and  well known in the art (see Applicant's specification para. [11]). Applicant's specification cites "the budgetary graphics must be shrunk into only a minor portion of a computer display device ... " and "Mobile electronic devices tend to have 
Also, the additional recited limitations of the claim fail to amount to significantly more than the judicial exception because the courts have found mere data gathering and outputting a particular data source or type of data to be manipulated to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Performing repetitive calculations (Flook, Bancorp), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 20 is not patent eligible.
Dependent claims 2-12 and 15-19 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claims 2 and 15: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the expensed amount of the total budget amount recited in independent claims 1 and 14 by further specifying a visually depicted area within each graphical representation. 
Regarding dependent claim 3: the additional recited limitations of this claim merely further narrows the abstract idea discussed above in dependent claim 2. This dependent claim only narrows the visual depicted area recited in dependent claim 2 by further specifying an area within each graphical representation that is one or more of shaded, textured, and colored. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claims 4 and 16: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow first and one or more second graphical representations recited in independent claims 1 and 14 by further specifying dynamically enlarge and shrink, relative to one another, based on sizes of the displays that the first and one or more second graphical representations are presented on. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 5 and 17: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the code recited in independent claims 1 and 14 by further specifying receive a selection of the one or more second graphical representations; and present a new graphic…. The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering and outputting, which is insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93; Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)). Therefore, these additional recited limitations of the claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering and outputting to be well understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe); Presenting offers and gathering statistics (OIP Techs)). Accordingly, these dependent claims are patent-ineligible.    
Regarding dependent claims 6 and 18: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the code recited in independent claims 1 and 14 by further specifying receive a selection of the one or more third graphical representations; and present a new graphic summary information for the selected one or more third graphical representations…. The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering and outputting, which is insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93; Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)). Therefore, these additional recited limitations of the claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering and outputting to be well understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe); Presenting offers and gathering statistics (OIP Techs)). Accordingly, these dependent claims are patent-ineligible.    Regarding dependent claim 7: the additional recited limitations of this claim merely the code recited in independent claim 1 by further specifying present historical budget information for the selected one of the one or more second graphical representations. The limitations of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering and outputting, which is insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93; Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)). Therefore, these additional recited limitations of the claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering and outputting to be well understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe); Presenting offers and gathering statistics (OIP Techs)). Accordingly, this dependent claim is patent-ineligible.    
Regarding dependent claim 8: the additional recited limitations of this claim merely further narrows the abstract idea discussed above. This dependent claim only narrows the graphical representations recited in independent claim 1 by further specifying circles and area of the circles…. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the 
Regarding dependent claim 9: the additional recited limitations of this claim merely further narrows the abstract idea discussed above. This dependent claim only narrows the graphical representations recited in independent claim 1 by further specifying spheres and the volumes of the spheres…. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 10: the additional recited limitations of this claim merely further narrows the abstract idea discussed above. These dependent claims only narrow the code recited in independent claim 1 by further specifying present top-level data adjacent to the first and second graphical representations…. The limitations of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering and outputting, which is insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93; Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)). Therefore, these additional recited limitations of the claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering and outputting to be well understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe); Presenting offers and gathering statistics (OIP Techs)). Accordingly, this dependent claim is patent-ineligible.    
 Regarding dependent claim 11: the additional recited limitations of this claim merely further narrows the abstract idea discussed above. This dependent claim only narrows the one or more second graphical representations recited in independent claim 1 by further specifying sized proportionately to the total budget…. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 12: the additional recited limitations of this claim merely further narrows the abstract idea discussed above. This dependent claim only narrows the first and second graphical representations recited in independent claim 1 by further specifying colored according to the expense amounts for each graphical representation…. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 19: the additional recited limitations of this claim merely further narrows the abstract idea discussed above. This dependent claim only narrows the code recited in independent claim 14 by further specifying visually indicate that the expense amount of a graphical representation of a total budget is one of approaching and exceeding the total budget amount for the graphical representation. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  




Conclusion
9.        The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: 

	Shergill et al. (U.S. Pub. No. 2012/0130870) teach method and system for budget management.
	Preston et al. (U.S. Pub. No. 2010/0153242) teach interactive online spending analysis tool.
10.      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
11.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIZ P NGUYEN/


/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691